         Case 5:20-cv-09026-NC Document 1 Filed 12/16/20 Page 1 of 7



 1   SULAIMAN LAW GROUP, LTD.
     Alejandro E. Figueroa (State Bar No. 332132)
 2   2500 South Highland Avenue, Suite 200
 3   Lombard, IL 60148
     Telephone: (630) 575-8181
 4   Facsimile: (630) 575-8188
     Email: alejandrof@sulaimanlaw.com
 5   Attorney for Plaintiff
 6

 7                               UNITED STATES DISTRICT COURT
 8                           NORTHERN DISTRICT OF CALIFORNIA
 9

10    ERIC D. SHELTON,                              Case No. 5:20-cv-09026
11                      Plaintiff,                  COMPLAINT FOR DAMAGES
12              v.                                  1. VIOLATION OF THE FAIR DEBT
                                                    COLLECTION PRACTICES ACT, 15 U.S.C.
13                                                  §1692 ET SEQ.
      MIDLAND CREDIT MANAGEMENT,
14    INC.,                                         2. VIOLATION OF THE ROSENTHAL FAIR
                                                    DEBT COLLECTION PRACTICES ACT,
15                      Defendant.                  CAL. CIV. CODE §1788 ET SEQ.
16                                                  DEMAND FOR JURY TRIAL
17

18                                           COMPLAINT
19          NOW comes ERIC D. SHELTON (“Plaintiff”), by and through the undersigned attorney,
20
     complaining as to the conduct of MIDLAND CREDIT MANAGEMENT, INC. (“Defendant”), as
21
     follows:
22
                                        NATURE OF THE ACTION
23
        1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act
24

25   (“FDCPA”) under 15 U.S.C. §1692 et seq. and the Rosenthal Fair Debt Collection Practices Act

26   (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et seq., for Defendant’s unlawful conduct.

27
                                       JURISDICTION AND VENUE
28
                                                      1
            Case 5:20-cv-09026-NC Document 1 Filed 12/16/20 Page 2 of 7



 1         2. This action arises under and is brought pursuant to the FDCPA Subject matter jurisdiction
 2   is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises
 3
     under the laws of the United States. Supplemental jurisdiction exists for the state law claim pursuant
 4
     to 28 U.S.C. §1367.
 5
           3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
 6

 7   in the Northern District of California and a substantial portion the events or omissions giving rise

 8   to the claims occurred within the Northern District of California.

 9                                                   PARTIES
10
           4. Plaintiff is a consumer and a natural person over-the-age of 18 residing in Santa Clara
11
     County, California, which is located in the Northern District of California.
12
           5.   Defendant is a collection company that claims to, “specialize in servicing accounts that
13
         have fallen behind and have been charged off by the lender.”1 Defendant is incorporated in the
14

15       State of Kansas and maintains its principal place of business at 3111 Camino Del Rio North, Suite

16       1300, San Diego, California 92108.
17         6. Defendant acted through its agents, employees, officers, members, directors, heirs,
18
     successors, assigns, principals, trustees, sureties, subrogees, third-party contractors, representatives
19
     and insurers at all times relevant to the instant action.
20
                                      FACTS SUPPORTING CAUSES OF ACTION
21

22         7. The instant action stems from Defendant’s attempts to collect upon a consumer debt

23   (“subject debt”) that Plaintiff allegedly owed.

24         8. Several years ago, Plaintiff began receiving calls to his cellular phone, (512) 806-3366,
25   from Defendant.
26

27

28   1
         https://www.midlandcredit.com/who-is-mcm/
                                                         2
         Case 5:20-cv-09026-NC Document 1 Filed 12/16/20 Page 3 of 7



 1      9. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and
 2   operator of the cellular phone ending in -3366. Plaintiff is and always has been financially
 3
     responsible for the cellular phone and its services.
 4
        10. Defendant has primarily used the phone number (844) 725-5388 when placing collection
 5
     calls to Plaintiff’s cellular phone, but upon belief, Defendant has used other phone numbers as well.
 6

 7      11. Upon information and belief, the above referenced phone number ending in -5388 is

 8   regularly utilized by Defendant during its debt collection activity.

 9      12. Upon answering phone calls from Defendant, Plaintiff has experienced a significant pause,
10
     lasting several seconds in length, before being connected with a live representative.
11
        13. Plaintiff, through his contacts with Defendant, was informed that Defendant was acting as
12
     a debt collector attempting to collect upon the subject debt.
13
        14. For several years, Defendant has persistently placed collection calls to Plaintiff’s cellular
14

15   phone attempting to attempt to collect upon the subject debt.

16      15. Defendant’s calls are typically disconnected when it attempts to transfer Plaintiff to a
17   collection representative.
18
        16. Moreover, upon information and belief, the statute of limitations for the subject debt has
19
     passed.
20
        17. The volume of Defendant’s calls was harassing to Plaintiff, especially since it consistently
21

22   disconnected the collection calls Plaintiff answered.

23      18. Frustrated, confused, upset, and distraught over Defendant’s conduct, Plaintiff spoke with

24   undersigned attorney regarding his rights, resulting in exhausting time and resources.
25      19. Plaintiff has been unfairly and unnecessarily harassed, misled, and deceived by Defendant’s
26
     actions.
27

28
                                                        3
         Case 5:20-cv-09026-NC Document 1 Filed 12/16/20 Page 4 of 7



 1      20. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not
 2   limited to, invasion of privacy, aggravation that accompanies collection telephone calls, emotional
 3
     distress, increased risk of personal injury resulting from the distraction caused by the never-ending
 4
     calls, increased usage of his telephone services, loss of cellular phone capacity, diminished cellular
 5
     phone functionality, decreased battery life on his cellular phone, and diminished space for data
 6

 7   storage on his cellular phone.

 8              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

 9      21. Plaintiff repeats and realleges paragraphs 1 through 20 as though full set forth herein.
10
        22. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
11
        23. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly
12
     uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.
13
        24. Defendant identifies itself as a debt collector, and is engaged in the business of collecting
14

15   or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

16   or due to others.
17      25. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction
18
     due or asserted to be owed or due to another for personal, family, or household purposes.
19
            a. Violations of FDCPA §1692d
20
        26. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in
21

22   any conduct the natural consequence of which is to harass, oppress, or abuse any person in

23   connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

24   or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,
25   abuse, or harass any person at the called number.”
26
        27. Defendant violated §1692d, and d(5) when it repeatedly called Plaintiff and subsequently
27
     disconnecting answered calls. Defendant consistently placed collection calls to Plaintiff’s cellular
28
                                                        4
         Case 5:20-cv-09026-NC Document 1 Filed 12/16/20 Page 5 of 7



 1   phone for years. This repeated behavior of systematically calling Plaintiff’s phone was harassing
 2   and abusive. The frequency and volume of calls shows that Defendant willfully contacted Plaintiff
 3
     with the goal of annoying and harassing him.
 4
             b. Violations of FDCPA § 1692e
 5
        28. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any false,
 6

 7   deceptive, or misleading representation or means in connection with the collection of any debt.”

 8      29. In addition, this section enumerates specific violations, such as:

 9               “The use of any false representation or deceptive means to collect or
                attempt to collect any debt or to obtain information concerning a consumer.”
10
                15 U.S.C. §1692e(10).
11
        30. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or
12
     attempt to collect the subject debt. For multiple years, Defendant has consistently placed collection
13
     calls to Plaintiff’s cellular phone and disconnecting answered calls. Instead of putting an end to
14

15   this harassing behavior, Defendant systematically placed calls to Plaintiff’s cellular phone in a

16   deceptive attempt to force him to answer its calls and ultimately make a payment. Through its
17   conduct, Defendant misleadingly represented to Plaintiff that it had the legal ability to use
18
     harassing means to collect upon the subject debt when the FDCPA prohibits this type of behavior.
19
             c. Violations of FDCPA § 1692f
20
        31. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair or
21

22   unconscionable means to collect or attempt to collect any debt.”

23      32. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

24   debt by continuously calling Plaintiff. Attempting to coerce Plaintiff into payment by placing
25   voluminous phone calls is unfair and unconscionable behavior. These means employed by
26
     Defendant only served to worry and confuse Plaintiff.
27

28
                                                       5
         Case 5:20-cv-09026-NC Document 1 Filed 12/16/20 Page 6 of 7



 1       33. As pled above, Plaintiff has been harmed and suffered damages as a result of Defendant’s
 2   illegal actions.
 3
         WHEREFORE, Plaintiff, ERIC D. SHELTON, respectfully requests that this Honorable Court
 4
     enter judgment in his favor as follows:
 5
         a. Declaring that the practices complained of herein are unlawful and violate the
 6          aforementioned bodies of law;
 7
         b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
 8          §1692k(a)(2)(A);

 9       c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
            under 15 U.S.C. §1692k(a)(1);
10

11       d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
            §1692k(a)(3);
12
         e. Enjoining Defendant from further contacting Plaintiffs seeking payment of the subject debt;
13          and
14
         f. Awarding any other relief as this Honorable Court deems just and appropriate.
15

16         COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT

17       34. Plaintiff restates and realleges paragraphs 1 through 33 as though fully set forth herein.

18       35. Plaintiff is a “person[s]” as defined by Cal. Civ. Code § 1788.2(g).
19       36. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code § 1788.2(d)
20
     and (f).
21
         37. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
22

23              a. Violations of RFDCPA § 1788.10 – 1788.17
24       38. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that “Notwithstanding any other
25
     provision of this title, every debt collector collecting or attempting to collect a consumer debt shall
26
     comply with the provisions of Section 1692b to 1692j, inclusive of, and shall be subject to the
27
     remedies in Section 1692k of, Title 15 of the United States Code.”
28
                                                        6
         Case 5:20-cv-09026-NC Document 1 Filed 12/16/20 Page 7 of 7



 1      39. As outlined above, through its unlawful attempts to collect upon the subject debt,
 2   Defendant violated 1788.17; and §§1692d, e, and f. Defendant engaged in a harassing, deceptive
 3
     and unconscionable campaign to collect from Plaintiff the subject debt by the harassing and
 4
     misleading conduct outlined above.
 5
        40. Defendant willfully and knowingly violated the RFDCPA through its egregious collection
 6

 7   efforts. Defendant’s willful and knowing violations of the RFDCPA should trigger this Honorable

 8   Court’s ability to award Plaintiff statutory damages of up to $1,000.00, as provided under Cal. Civ.

 9   Code § 1788.30(b).
10
        WHEREFORE, Plaintiff, ERIC D. SHELTON, respectfully requests that this Honorable Court
11
     enter judgment in his favor as follows:
12
        a. Declare that the practices complained of herein are unlawful and violate the aforementioned
13         statute;
14
        b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
15
        c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
16         1788.30(b);
17      d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
           § 1788.30(c);
18

19      e. Enjoining Defendant from further contacting Plaintiffs seeking payment of the subject debt;
           and
20
        f. Award any other relief as the Honorable Court deems just and proper.
21

22
        Dated: December 16, 2020                  Respectfully submitted,
23

24                                                /s/Alejandro E. Figueroa
                                                  Alejandro E. Figueroa, Esq.
25                                                California Bar No. 332132
                                                  Counsel for Plaintiff
26                                                Sulaiman Law Group, Ltd
                                                  2500 S Highland Ave, Suite 200
27                                                Lombard, IL 60148
                                                  Telephone: (630) 575-8181 Ext. 120
28                                                alejandrof@sulaimanlaw.com

                                                       7
